 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6                                                  ***
                                                             Case No.2:16-cv-02272-RFB-NJK
 7   JASON ARTHUR ALTHEIDE,
             Plaintiff,                                          ORDER TO PRODUCE
 8   v.                                                      JASON ARTHUR ALTHEIDE,
 9                                                                   #1169889
     THOMAS KLENCZAR; DAVID
10   BORUCHOWITZ; MIKE GRAY; HARRY
     MEANS; SHARON WEHRLY,
11                          Defendants.
12
13      TO:        MONICA NAVARRO, NEVADA DEPARTMENT OF CORRECTIONS; and
        TO:        BRIAN E. WILLIAMS, SR., HIGH DESERT STATE PRISON,
14
                   INDIAN SPRINGS, NV
15                 UNITED STATES MARSHAL FOR THE DISTRICT OF
                   NEVADA AND ANY OTHER UNITED STATES MARSHAL
16
17          THE COURT HEREBY FINDS that JASON ARTHUR ALTHEIDE,
18   #1169889, is presently in custody of the Nevada Department of Corrections, located at High
19   Desert State Prison, Indian Springs, Nevada.
20          IT IS HEREBY ORDERED that the Warden of High Desert State Prison, or his designee,
21   shall transport and produce JASON ARTHUR ALTHEIDE, #1169889, to the Lloyd D. George
22   United States Courthouse, 333 Las Vegas Boulevard, South, in LV Courtroom 7C, Las Vegas,
23   Nevada, on or about December 11, 2019, at the hour of 11:00 a.m., to attend a hearing in the
24
     instant matter, and arrange for his appearance on said date as may be ordered and directed by
25
     the Court entitled above, until the said JASON ARTHUR ALTHEIDE, #1169889, is released
26
     and discharged by the said Court; and that the said JASON ARTHUR ALTHEIDE, #1169889,
27
28
 1   shall thereafter be returned to the custody of the Warden, High Desert State Prison,
 2   Indian Springs, NV, under safe and secure conduct.
 3
 4          DATED this 14th day of November, 2019.
 5                                                _________________________________
                                                  RICHARD F. BOULWARE, II
 6
                                                  UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                Page 2 of 2
